 PORTLAND CEMENT COMPANYAlamo Cement Company, d/b/a Portland CementCompany and United Cement, Lime andGypsum Workers, International Union, AFL-CIO. Cases 23-CA-7770 and 23-CA-7838June 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn May 30, 1980, the Regional Director forRegion 23 approved an all-party informal settle-ment agreement that was, by its terms, to becomeeffective, and compliance therewith by Respondentwas to commence immediately, upon the SupremeCourt denying application for a writ of certiorarior granting certiorari and sustaining the opinionand the judgment of the Fifth Circuit Court of Ap-peals in San Antonio Portland Cement Company.IThe Supreme Court denied the writ of certiorarion October 6, 1980, thereby making the settlementagreement, which provided, inter alia, that Re-spondent make whole certain of its employees, ef-fective on said date. A controversy having arisenover the amount of backpay due under the terms ofthe settlement agreement, the Regional Directorfor Region 23, on May 19, 1981. issued a backpayspecification and notice of hearing alleging theamount of backpay due to the employees under thesettlement agreement and notifying Respondentthat it must file a timely answer which mustcomply with the National Labor Relations BoardRules and Regulations, Series 8, as amended.2OnJune 10, 1981, Respondent filed an answer to thebackpay specification admitting certain paragraphs,and denying certain other paragraphs by means ofa general denial which disputes the accuracy of theformula and the figures used in the computation ofgross backpay.On September 21, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached. He al-leges that, except as to the issue of interim earn-ings, Respondent's answer failed to comply withthe requirements of Section 102.54(b) and (c) of theBoard's Rules and Regulations in that it failed toprovide any alternative formula or to furnish ap-240 NLRB 1168 (1979), enfd. 611 F.2d 1148 (5th Cir. 1980).' The backpay specification duly served on Respondent states that Re-spondent "shall, within 15 days from the date of the Specification, filewith the Regional Director, acting in this matter as an agent of theBoard, an original and four (4) copies of an Answer to the Specification.To the extent that any such answer fails to deny allegations of the Speci-fication in the manner required under the Board's Rules and Regulationsand the failure to do so is not adequately explained, such allegations shallbe deemed to be admitted as true as to the Respondent who fails and thatRespondent shall be precluded from introducing any evidence contro-verting such allegations."262 NLRB No. 37propriate supporting figures for computing theamounts owed. Subsequently, on October 2, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. On October 2,1981, Respondent filed a response to the Motionfor Summary Judgment wherein it asserts that itsanswer complies with the Board's Rules. Respond-ent specifically contends that its answer did offeran alternative formula for computing backpay andthat it intends to furnish the Board with appropri-ate supporting figures as soon as those figures areaccurately calculated. It moves that summary judg-ment should be denied.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54(b) and (c) of the National LaborRelations Board Rules and Regulations, Series 8, asamended, states:(b) Contents of the answer to specification.-The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office addressof the respondent. The respondent shall spe-cifically admit, deny, or explain each andevery allegation of the specification, unless therespondent is without knowledge, in whichcase the respondent shall so state, such state-ment operating as a denial. Denial shall fairlymeet the substance of the allegations of thespecification denied. When a respondent in-tends to deny only a part of an allegation, therespondent shall specify so much of it as istrue and shall deny only the remainder. As toall matters within the knowledge of the re-spondent, including but not limited to the var-ious factors entering into the computation ofgross backpay, a general denial shall not suf-fice. As to such matters, if the respondent dis-putes either the accuracy of the figures in thespecification or the premises on which theyare based, he shall specifically state the basisfor his disagreement, setting forth in detail hisposition as to the applicable premises and fur-nishing the appropriate supporting figures.365 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Effect of failure to answer or to plead spe-cifically and in detail to the specification.-If therespondent fails to file any answer to the speci-fication within the time prescribed by thissection, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegation of the specifi-cation in the manner required by subsection(b) of this section, and the failure so to deny isnot adequately explained, such allegation shallbe deemed to be admitted to be true, and maybe so found by the Board without the takingof evidence supporting such allegation, and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.We agree with the General Counsel that Re-spondent's answer to the backpay specificationclearly does not conform to the above require-ments as to those compliance matters within itsknowledge. Thus, the answer asserts that certainallegations of the backpay specification concerninggross backpay are not correct while failing to setforth an alternative formula or to furnish appropri-ate supporting figures for computing the amountsowed. Certainly these matters are within theknowledge of Respondent and its failure to denythe specification in the manner required by Section102.54(b) or to adequately explain its failure to doso requires that such allegations be deemed ad-mitted to be true in accord with Section 102.54(c).Accordingly, the Board finds them to be correct,and grants the General Counsel's Motion for Sum-mary Judgment.3However, the General Counsel does not seeksummary judgment with respect to the amounts of3 Our dissenting colleague contends that Respondent's denial raises fac-tual issues which must be resolved in a hearing. However, he apparentlyconfuses the requirements for an answer to an unfair labor practice com-plaint with those for an answer to a backpay specification. As previouslyset forth. Sec. 102.54(b) of the Boawd's Rules and Regulations states:..if the respondent disputes either the accuracy of the figures inthe specification or the premises on which they are based, he shallspecifically state the basis for his disagreement, setting forth in detailhis position as to the applicable premises and furnishing the appropriatesupportingfigures. [Emphasis supplied ]Clearly, Respondent has failed to comply v 'th the requirements of theRules and, therefore, the specifications are deemed to be true. See MarineMachine Works, Il.., et al., 256 NLRB 15 (1981); Meilman Ford Indus-tries, Inc., 255 NLRB 70 (1981) Standard Materials, Inc., 252 NLRB 679(1980).Our dissenting colleague's reliance on Livingston Powdered Metal. Inc.v. N.LR.B., 669 F.2d 133 (3d Cir. 1982), is misplaced. There the courtfound that the Board should have accepted an untimely answer to anunfair labor practice complaint. That decision has no relevance to the in-stant proceeding which concerns the adequacy of an answer to a backpayspecification.interim earnings contained in the specification, andwe have held that a general denial of the allega-tions concerning interim earnings in a backpayspecification is sufficient under Section 102.54 toraise an issue warranting a hearing.4Therefore, wefind the general denials contained in Respondent'sanswer concerning the amounts of interim earnings,and its general assertion of the employees' failureto seek or accept available employment, to be suffi-cient under the Board's Rules and Regulations torequire a hearing on the general question of interimearnings. However, as stated above, we deem Re-spondent to have admitted all other allegations inthe backpay specification to be true.ORDERIt is hereby ordered that the General Counsel'sMotion for Summary Judgment as to all allegationsin the backpay specification except the amounts ofinterim earnings contained therein be, and it herebyis, granted.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 23 for the purpose of arranging ahearing before an administrative law judge, limitingsuch proceeding to the determination of theamounts of interim earnings of the employees in-volved herein, and that the Regional Director be,and he hereby is, authorized to issue notice thereof.CHAIRMAN VAN DE WATER, dissenting:I cannot join my colleagues in granting a partialsummary judgment here because of unresolved fac-tual issues raised by Respondent's initial answer tothe backpay specification and because such actionresults in Respondent being denied due process.While the majority intones the ritual languagethat Respondent has not complied with the Board'srules, I find Respondent's answer to be more than ageneral denial and, as noted hereafter, its answerraises factual issues which can only be resolved bya hearing.As illustrative of the fact that Respondent'sanswer is more than a general denial; let us exam-ine paragraph 6 of the backpay specification andRespondent's answer.Paragraph 6 of the specification states in part:A. Barrera transferred from the Powerhouseas an oiler making $6.94 per hour, declined thejob of Miller Helper at $6.34 per hour, and ac-cepted the job of Dust Truck Driver at $5.98per hour. On May 10, 1980 Barrera was trans-4 Dews Construction Corp., a subsidiary of the Aspin Group, Inc., 246NLRB 945 (1979).366 PORTLAND CEMENT COMPANYferred to the job of Pack Machine Operator inthe Shipping Department at $6.58 per hour.Part B of paragraph 6 sets out earnings for thethree quarters of 1980 and concludes that a totalnet backpay is due in the amount of $749.16.Respondent's answer to paragraph 6 is as fol-lows:6. Respondent denies that the arithmetic in-volved in the computation of the back pay forAgustin Hernandez Barrera is correct, and fur-ther denies that Agustin Hernandez Barrera isentitled to recover the amount of backpay de-scribed in Paragraph 6. Respondent denies theuse of such formula is correct in calculatingsuch back pay of such individual inasmuch asthe application of said formula fails to accountadequately for such employee voluntarily andon his own initiative assuming a lower jobclassification at a lower rate of pay, and/orsuch employee refusing a bona fide offer ofemployment at a higher rate of pay and othercircumstances which render the calculation in-accurate. Respondent further denies Barrera wasin the position of oiler at the powerhouse making$6.94 at the time of its closing. [Emphasis sup-plied.]I do not construe such an answer as a generaldenial and, in its answer to paragraph 6 of thespecification, Respondent denies the correctness ofthe backpay computation; denies that the use ofsuch backpay formula is correct; and lastly deniesthat Barrera was in the position of oiler at the timethe powerhouse was closed. These are obviouslyfactual issues which must be resolved and are notencompassed within the limited hearing orderedherein.Similarly, the answer to paragraph 7 of the spec-ification denies that Calderon was performing as anoiler at the time of the powerhouse shutdown inJanuary 1980. The specification alleges that Cal-deron was an oiler. Obviously, another issue of factwhich would not be resolved by the limited hear-ing ordered herein.Similarly, in paragraph 9 of its answer to thespecification, Respondent "denies Fred R. Con-treras was working as diesel engine operator at thetime of the powerhouse closing at $7.34/hour."(Emphasis supplied.) The specification alleges thatContreras "transferred from the Powerhouse as aDiesel Engine Operator." Thus, another issue offact has been raised by Respondent's answer thatwill not be resolved in the limited hearing orderedhere.In Livingston Powdered Metal, Inc. v. N.LR.B., inan opinion filed January 25, 1982, denying enforce-ment of 253 NLRB 577 (1980),5the Third CircuitCourt of Appeals, in denying enforcement of asummary judgment decision by the Board, notedinter alia, "In a summary judgment proceeding,there is no dispute about the relevant facts." In re-jecting the Board's conclusion that an answer tothe complaint was not timely filed, the court ob-served: "Nevertheless, there are instances wherewooden and unreasoning insistence upon technicalprocedural rules results, not in the proper disposi-tion of a cause, but in injustice."sNor does the granting of a partial summary judg-ment normally serve any useful purpose except tomake two cases out of one, especially where ques-tions of fact exist and the formula's applicability isquestioned.I would respectively suggest that the very pur-pose of hearings is to resolve issues of fact. Themajority's granting of a partial summary judgmentin these circumstances will not resolve these factualissues and I would, therefore, deny the Motion forSummary Judgment.' 669 F.2d 133, 136.6 Id. at 137. In essence my colleagues are stating that it is immaterialthat a factual dispute exists if the respondent has not explicitly indicatedin its response the degree of the factual dispute. Once a factual dispute isestablished, a hearing is warranted. It is when my colleagues assert thatbecause Respondent has not indicated the degree of factual dispute thatthey will assume the allegations to be deemed true that a denial of dueprocess occurs. A slavish adherence to the rules in these circumstances isunwarranted.367